Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	As to claims 1,12,18, what is this single "multi-position valve" (italics added) that has individually actuatable ports for a plurality of canisters?  How does a single valve so operate/control a plurality of different ports in conjunction with a plurality of canisters?  How does one of ordinary skill provide a single valve that opens/closes many different ports?  A single valve is known to employ a single seat and single valve member, and such would seem to operate only 1 port.  There is no example of a single valve seat and member that will provide for the filling of different containers as depicted.  The record does not provide for structure that will satisfy a "multi-position valve" that will operate as called for by valve 108 in Figure 3 of the instant application.  Understand, each "X" in Figure 3 is a port (maybe, providing its own valve), and there is no apparent literal valve element (seat/valve) between the pump 118 and valve 122 in that same Figure 3.  The individual ports X are even isolated from one another via surrounding ports, suggestive that 2 surrounding ports will isolate one in between as shown by:

    PNG
    media_image1.png
    285
    566
    media_image1.png
    Greyscale

Something must exist for a movement ("multi-position") that provides for opening different ports X at different times that allows for air to flow from the pump 118 into each canister, while at the same time always allowing for a flow though the valve 108 from pump 118 to/through valve 122. Such is the criteria that is necessary to be carried out by the single "multi-position valve"; but no structure or record is able to satisfy such, and there is no suggestion where/how to either obtain such or otherwise create such.

	As to REMARKS, please consider:
	As to the first paragraph of page 12; Undersigned fully accepts that a “multi-position valve” include those that are either linear or rotary orientation, and which have a single actuator, as the valve in its entirety is “multi-position”.1  However, neither Figure 3 nor the written description provides for a teaching as how one of ordinary skill can obtain (or even make) a single multi-position valve (i.e., one 
	The attached PTO-892 provides for several “multi-positon” valves.  For instance, Reference Buchentouf 8,840,852 (“MULTI-POSITION SAMPLINE VALVE”, title) depicts such as a single valve unit with many different positons, but such does not have the single inlet and single outlet that fills different canisters.  Reference Hauck 6,012,487 (MULTI-ROUTE SELECTINS VALVE”, title) too depicts such as a single valve unit with many different positons, but such does not have the single inlet and single outlet that fills different canisters.  One of ordinary skill will recognize the requirement of Applicant’s multi-position valve 108, but not know how to obtain (via publication, or from the disclosure) a multi-position valve 108 that will satisfy a single inlet and single outlet that fills different canisters as both claimed and illustrated in Applicant’s Figure 3.  Applicant’s claimed “multi-position valve” 108 (claims 1, 12 and 18) is what is claimed, and such causes a terrible issue in this application.
	Understand, the claims call for a “multi-position valve” in a sampling system that has a single inlet and single outlet that fills different canisters, but neither the disclosure nor prior art provides for such a “multi-position valve”.  There are no working examples of such, no suggestions where one is to turn, and there is insufficient information in the disclosure as to how one of ordinary skill may make such.  Again, the difficulty is that valve 108 is a “multi-position valve”.  Does the inventor actually have information as to where/how one of ordinary skill may actually obtain the multi-positon valve (108) of his otherwise disclosed system?    

	As to the art rejection in the Non Final Office action, Undersigned noted the benefit cited on the 4th full paragraph of page 16.      

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Undersigned cannot accept that a “multi-position valve” may have “individual actuators for the ports” (line 10, p. 12), as such description is not that of a single “multi-position valve”.  Such argued description appears to provide for a fluid system with multiple valves each of which is independently actuated by a separate actuator, which is contrary to a “multi-position valve”.  Such description is not that of a single “multi-position valve” that performs as the claimed structure (i.e., outlet 112, inlet region 114 fluidly connected to a plurality of ports 116) that provides the different fluid connections based upon the position of that same single multi-position valve.  A single multi-position valve employs only one actuator to provide either linear or rotary motion; not a plurality.  (Note that Figure 3 has a single control line from the controller 120 to the multi-position valve 108, and not a plurality of lines, each line of which leads to a different one of the many ports 116)  Applicant has claimed a multi-position valve, and such is what Undersigned is constrained to address.